        Case 4:19-cr-00456-BRW Document 15 Filed 09/03/19 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         WESTERN DIVISION


UNITED STATES OF AMERICA

V.                                  CASE NO.: 4:19-cr-00456-BRW-2

ERICA HARRIS



                    MOTION TO CONTINUE TRIAL DATE


      Comes now the Defendant, ERICA HARRIS, by her attorney, Mark Alan

Jesse, and for his motion states:

1. Defendant recently appeared, entered a plea of not guilty to the Indictment filed

herein and his first trial date was set for: October 1, 2019.

2. As counsel was just appointed on the case, he needs additional time to prepare,

obtain and review discovery, negotiate and consider any plea offers that may be

made, and to consider and prepare any and all defenses which may be available in

order to be effective counsel, the Defendant’s Sixth Amendment right.


3. The U.S. Attorney’s Office has no objection to a continuance.


4. As the request is made by counsel on behalf of the Defendant and for her

benefit, any period of delay incurred as the result of this request should be tolled
        Case 4:19-cr-00456-BRW Document 15 Filed 09/03/19 Page 2 of 3




for the purposes of speedy trial in accordance with the Speedy Trial Act, 18 U.S.

Code § 3161. The court should find and enter an order that the ends of justice

served by taking such action outweigh the best interest of the public and the

defendant in a speedy trial.


WHEREFORE, Defendant moves for a continuance of her current trial date for

the reasons set forth above.



                                               Respectfully submitted,

                                               Mark Alan Jesse
                                               Ar. Sup. Ct. No.: 92107
                                               Attorney for Defendant

                                               The Jesse Law Firm, P.L.C.
                                               425 West Broadway, Ste. E.
                                               North Little Rock, AR 72114
                                               (501) 375-4422
                                               E-Mail: Jesselawfirm@aol.com



                           CERTIFICATE OF SERVICE

        I hereby certify that on 9/3/2019, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system, which shall send notification of such
filing to the following:


David R. Cannon
Cannon Law Firm, PLC
425 West Broadway
Suite A
        Case 4:19-cr-00456-BRW Document 15 Filed 09/03/19 Page 3 of 3




North Little Rock, AR 72114
501-978-5353
501-372-2480 (fax)
dcannon930@yahoo.com
 Representing      Manuel Daniel Vargas (1)

Michael S. Gordon
U. S. Attorney's Office
Eastern District of Arkansas
Post Office Box 1229
Little Rock, AR 72203-1229
501-340-2600
michael.gordon@usdoj.gov


       I hereby certify that on 9/3/2019, I mailed the document and a copy
of the Notice of Electronic Filing (NEF) by United States Postal Service to the
following non CM/ECF participants:

n/a

                                             Mark Alan Jesse
                                             Ar. Sup. Ct. No.: 92107
                                             Attorney for Defendant

                                             The Jesse Law Firm, P.L.C.
                                             425 West Broadway, Ste. E.
                                             North Little Rock, AR 72114
                                             (501) 375-4422
                                             E-Mail: Jesselawfirm@aol.com
